DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The Information Disclosure Statements filed on May 18, 2020 and April 1, 2021 have been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2, 3, 5, 7-12, 16, and 18 are objected to because of the following informalities:
Claim 2 recites the limitation “the same ordering” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 3 recites the limitation “the same block address” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 5 recites the limitation “the same group” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 7 recites the limitation “the same time” in line 12.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 recites the limitation “the same group” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 10 recites the limitation “the same ordering” in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
 Claim 11 recites the limitation “the same ordering” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 12 recites the limitation “the same block address” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 16 recites the limitation “the same block address” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 18 recites the limitation “the same group” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claims not referred to specifically are objected to as depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Post et al. (Pub. No. US 2012/0084484).

Claim 1:
Post et al. disclose a memory system comprising: 
a storage medium including a plurality of nonvolatile memory devices grouped into a plurality of groups [fig. 8; pars. 0022, 0083 – Blocks from dies are grouped into super blocks. (“NVM 820 can also include one or more super blocks that include one block from each die that has the same position or “block number” in the die.”)]; and 
a controller configured to manage the storage medium by a unit of a zone block, the controller selecting one nonvolatile memory device from each of the groups and configuring the zone block over the selected nonvolatile memory devices [fig. 8; pars. 0022, 0046-0050, 0083 – NVM controller 322 controls the NVM storage device. Blocks from dies are grouped into super blocks. (“NVM controller 322 may share the responsibility of managing and/or accessing the physical memory locations of NVM dies 324 with NVM driver 312. Alternatively, NVM controller 322 may perform substantially all of the management and access functions for NVM dies 324.” … “NVM 820 can also include one or more super blocks that include one block from each die that has the same position or “block number” in the die.”)]. 

Claim 2 (as applied to claim 1 above):
Post et al. disclose:
wherein the controller is coupled to the plurality of nonvolatile memory devices respectively through enable lines that are different from one another, and selects [fig. 8; pars. 0077-0093, particularly par. 0083 – Each die is associated with a different chip enable. Super blocks are formed across blocks of dies. Super blocks are formed from blocks having a same position (i.e. ordering) within corresponding dies. (“Each die may be associated with different chip enables (“CEs”).” … “NVM 820 can also include one or more super blocks that include one block from each die that has the same position or “block number” in the die.”)]. 
 
Claim 3 (as applied to claim 1 above):
Post et al. disclose:
wherein the zone block is configured by memory blocks having the same block address within the selected nonvolatile memory devices [fig. 8; pars. 0077-0093, particularly par. 0083 – Each die is associated with a different chip enable. Super blocks are formed across blocks of dies. Super blocks are formed from blocks having a same position (i.e. address / block number) within corresponding dies. (“Each die may be associated with different chip enables (“CEs”).” … “NVM 820 can also include one or more super blocks that include one block from each die that has the same position or “block number” in the die.”)]. 
 
Claim 4 (as applied to claim 1 above):

wherein the controller manages a plurality of zone blocks in parallel, and wherein the controller sets a first start write pointer corresponding to a first zone block of the plurality of zone blocks to indicate a first group of the plurality of groups, and sets a second start write pointer corresponding to a second zone block of the plurality of zone blocks to indicate a second group of the plurality of groups, the second group being different from the first group [fig. 8; pars. 0070-0072, 0083-0085, 0090, particularly pars. 0084-0085 – Accesses may be performed on super blocks or super pages, whereby the blocks or pages are striped together. The address is set to the corresponding blocks or pages. Each block position within the different dies is a different group. (“Super blocks provide operational parallelism, thereby enabling programming, reading, and erase operations to be performed on blocks located in different dies in parallel.”)]. 

Claim 5 (as applied to claim 1 above):
Post et al. disclose:
wherein nonvolatile memory devices included in the same group are all coupled to the controller through an input/output line coupled to no other group [fig. 8; pars. 0077-0093, particularly par. 0083 – Each die is associated with a different chip enable. (“Each die may be associated with different chip enables (“CEs”).” … “NVM 820 can also include one or more super blocks that include one block from each die that has the same position or “block number” in the die.”)]. 
 
Claim 6 (as applied to claim 1 above):
Post et al. disclose: 
wherein the controller configures the zone block in order to write sequential data [pars. 0014, 0060 – Sequential data may be written. (“In particular, a system can combine a set of small sequential commands into a multi-access command, which can then be dispatched to a NVM.” … “In some embodiments, the command dispatcher can select the set of commands based on knowledge of the mapping between the sequential commands and various portions of the NVM (e.g., CEs and/or buses).”)].

Claim 7:  
Post et al. disclose a memory system comprising: 
a storage medium including a plurality of nonvolatile memory devices, the plurality of nonvolatile memory device including first and second nonvolatile memory devices respectively coupled to first and second input/output lines that are different from one another [fig. 3; pars. 0043-0051, particularly par. 0047 –NVM dies 324. (“For example, as shown in FIG. 3, NVM controller 322 can perform memory management functions for any suitable number of NVM dies 324”)]
a controller configured to manage the storage medium by a unit of a zone block, each zone block of a plurality of zone blocks being configured over each of the first and second nonvolatile memory devices, and wherein the controller is further configured to perform a plurality of write operations respectively corresponding to the plurality of zone blocks at the same time [fig. 8; pars. 0022, 0046-0050, 0083 – NVM controller 322 controls the NVM storage device. Blocks from dies are grouped into super blocks. (“NVM controller 322 may share the responsibility of managing and/or accessing the physical memory locations of NVM dies 324 with NVM driver 312. Alternatively, NVM controller 322 may perform substantially all of the management and access functions for NVM dies 324.” … “NVM 820 can also include one or more super blocks that include one block from each die that has the same position or “block number” in the die.”)]. 

Claim 8 (as applied to claim 7 above):
Post et al. disclose:
wherein the controller performs the plurality of write operations at the same time by providing data to the plurality of zone blocks at the same time [fig. 8; pars. 0070-0072, 0083-0085, 0090, particularly pars. 0084-0085 – Accesses may be performed on super blocks or super pages, whereby the blocks or pages are striped together and access are performed in parallel. (“Super blocks provide operational parallelism, thereby enabling programming, reading, and erase operations to be performed on blocks located in different dies in parallel.”)]. 
 
Claim 9 (as applied to claim 7 above):
Post et al. disclose:
wherein the plurality of nonvolatile memory devices are grouped into a plurality of groups [fig. 8; pars. 0077-0093, particularly par. 0083 – Super blocks are formed across blocks of dies. One block is selected from the group of blocks present on a corresponding die. (“NVM 820 can also include one or more super blocks that include one block from each die that has the same position or “block number” in the die.”)], 
wherein nonvolatile memory devices included in the same group are coupled to the controller through a same input/output line corresponding to that group [fig. 8; pars. 0077-0093, particularly par. 0083 – Each die is associated with a different chip enable. (“Each die may be associated with different chip enables (“CEs”).” … “NVM 820 can also include one or more super blocks that include one block from each die that has the same position or “block number” in the die.”)], and 
wherein for each of the plurality of zone blocks, the controller selects one respective nonvolatile memory device from each of the groups and configures that zone block over the selected nonvolatile memory devices [fig. 8; pars. 0077-0093, particularly par. 0083 – Each die is associated with a different chip enable. Super blocks are formed across blocks of dies. Super blocks are formed from blocks having a same position (i.e. ordering) within corresponding dies. (“Each die may be associated with different chip enables (“CEs”).” … “NVM 820 can also include one or more super blocks that include one block from each die that has the same position or “block number” in the die.”)]. 
 
Claim 10 (as applied to claim 9 above):
Post et al. disclose:
wherein the controller respectively selects nonvolatile memory devices of the same ordering within the respective groups in order to configure each of the plurality of zone blocks [fig. 8; pars. 0077-0093, particularly par. 0083 – Super blocks are formed from blocks having a same position (i.e. ordering) within corresponding dies. (“Each die may be associated with different chip enables (“CEs”).” … “NVM 820 can also include one or more super blocks that include one block from each die that has the same position or “block number” in the die.”)]. 
 
Claim 11 (as applied to claim 9 above):
Post et al. disclose:
wherein the controller is coupled to the plurality of nonvolatile memory devices respectively through enable lines that are different from one another, and selects nonvolatile memory devices coupled to enable lines of the same ordering within the respective groups [fig. 8; pars. 0077-0093, particularly par. 0083 – Each die is associated with a different chip enable. Super blocks are formed across blocks of dies. Super blocks are formed from blocks having a same position (i.e. ordering) within corresponding dies. (“Each die may be associated with different chip enables (“CEs”).” … “NVM 820 can also include one or more super blocks that include one block from each die that has the same position or “block number” in the die.”)].  
 
Claim 12 (as applied to claim 7 above):
Post et al. disclose:
wherein each of the plurality of zone blocks is configured to use memory blocks having the same block address within the nonvolatile memory devices respectively coupled to the enable lines that are different from one another [fig. 8; pars. 0077-0093, particularly par. 0083 – Super blocks are formed from blocks having a same position (i.e. ordering) within corresponding dies.  Each die is associated with a different chip enable. (“Each die may be associated with different chip enables (“CEs”).” … “NVM 820 can also include one or more super blocks that include one block from each die that has the same position or “block number” in the die.”)]. 

Claim 13:
Post et al. disclose a data processing system comprising: 
a memory system including a storage medium and a controller [fig. 3; pars. 0043-0051, particularly par. 0047 – NVM controller 322 and NVM dies 324. (“For example, as shown in FIG. 3, NVM controller 322 can perform memory management functions for any suitable number of NVM dies 324”)];  and 
a host device configured to designate a zone block within the storage medium and provide a write request including information of the zone block to the controller, wherein the controller writes data into the zone block according to the write request [pars. 0046-0049, 0053, 0058-0060, 0083 particularly pars.  0049, 0060 – A host may designate sequential data to be written to a super block. The host may combine commands into a single command and also handle address translation such that the location in the storage medium may be referred to by its physical address. (“In particular, a system can combine a set of small sequential commands into a multi-access command, which can then be dispatched to a NVM.” … “Memory management and access functions that may be performed by NVM controller 322 and/or SoC 310 for NVM dies 324 can include issuing read, write, or erase instructions and performing wear leveling, bad block management, garbage collection, logical-to-physical address mapping, SLC or MLC programming decisions, applying error correction or detection, and data queuing to set up program operations.” … “Accordingly, a command dispatcher of a system or a host can be configured to combine a set of commands into a single multi-access command.  In some embodiments, the command dispatcher can select the set of commands based on knowledge of the mapping between the sequential commands and various portions of the NVM (e.g., CEs and/or buses).”)]. 

Claim 14 (as applied to claim 13 above):Post et al. disclose: 
wherein the storage medium includes a plurality of nonvolatile memory devices grouped into a plurality of groups, and wherein the controller selects one nonvolatile memory device from each of the groups and configures the zone block over the selected nonvolatile memory devices [fig. 8; pars. 0077-0093, particularly par. 0083 – Super blocks are formed across blocks of dies. One block is selected from the group of blocks present on a corresponding die. (“NVM 820 can also include one or more super blocks that include one block from each die that has the same position or “block number” in the die.”)]. 
 
Claim 15 (as applied to claim 14 above):
Post et al. disclose:
wherein the controller is coupled to the plurality of nonvolatile memory devices respectively through a respective plurality of enable lines having respective orderings within each group, and selects nonvolatile memory devices coupled to enable lines of the same ordering within the respective groups in order to configure the zone block [fig. 8; pars. 0077-0093, particularly par. 0083 – Each die is associated with a different chip enable. Super blocks are formed across blocks of dies. Super blocks are formed from blocks having a same position (i.e. ordering) within corresponding dies. (“Each die may be associated with different chip enables (“CEs”).” … “NVM 820 can also include one or more super blocks that include one block from each die that has the same position or “block number” in the die.”)]. 

Claim 16 (as applied to claim 14 above):
Post et al. disclose:
wherein the zone block is configured by memory blocks having the same block address within the selected nonvolatile memory devices [fig. 8; pars. 0077-0093, particularly par. 0083 –Super blocks are formed from blocks having a same position (i.e. ordering) within corresponding dies. (“NVM 820 can also include one or more super blocks that include one block from each die that has the same position or “block number” in the die.”)]. 

Claim 17 (as applied to claim 14 above):
Post et al. disclose:
wherein the controller manages a plurality of zone blocks in parallel, and wherein the controller sets a first start write pointer corresponding to a first zone block of the plurality of zone blocks to indicate a first group of the plurality of groups, and sets a second start write pointer corresponding to a second zone block of the plurality of zone blocks to indicate a second group of the plurality of groups that is different from the first group [fig. 8; pars. 0070-0072, 0083-0085, 0090, particularly pars. 0084-0085 – Accesses may be performed on super blocks or super pages, whereby the blocks or pages are striped together. The address is set to the corresponding blocks or pages. Each block position within the different dies is a different group. (“Super blocks provide operational parallelism, thereby enabling programming, reading, and erase operations to be performed on blocks located in different dies in parallel.”)]. 

Claim 18 (as applied to claim 14 above):
Post et al. disclose:
wherein nonvolatile memory devices included in the same group are all coupled to the controller through an input/output line coupled to no other group [fig. 8; pars. 0077-0093, particularly par. 0083 – Each die is associated with a different chip enable. (“Each die may be associated with different chip enables (“CEs”).” … “NVM 820 can also include one or more super blocks that include one block from each die that has the same position or “block number” in the die.”)]. 

Claim 19 (as applied to claim 13 above):
Post et al. disclose:
wherein the host device designates the zone block in order to write sequential data [pars. 0014, 0046-0049, 0053, 0058-0060, 0083 particularly pars. 0014, 0049, 0060 – A host may designate sequential data to be written to a super block. The host may combine commands into a single command containing sequential data and also handle address translation such that the location in the storage medium may be referred to by its physical address. (“In particular, a system can combine a set of small sequential commands into a multi-access command, which can then be dispatched to a NVM.” … “Memory management and access functions that may be performed by NVM controller 322 and/or SoC 310 for NVM dies 324 can include issuing read, write, or erase instructions and performing wear leveling, bad block management, garbage collection, logical-to-physical address mapping, SLC or MLC programming decisions, applying error correction or detection, and data queuing to set up program operations.” … “Accordingly, a command dispatcher of a system or a host can be configured to combine a set of commands into a single multi-access command.  In some embodiments, the command dispatcher can select the set of commands based on knowledge of the mapping between the sequential commands and various portions of the NVM (e.g., CEs and/or buses).”)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172.  The examiner can normally be reached on Monday - Friday, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARRY T. MACKALL
Primary Examiner
Art Unit 2131



11 April 2021
/LARRY T MACKALL/Primary Examiner, Art Unit 2139